Citation Nr: 1539018	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  10-29 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a compensable rating for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active duty from November 1972 to November 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In September 2013, the Veteran and his spouse testified during a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In March 2014 and in January 2015, the Board remanded this matter for additional development.  

The issue of entitlement to service connection for vertigo, secondary to service-connected right ear hearing loss, has been raised by the record in a November 2014 letter from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


REMAND

As noted by the Veteran's representative in a July 2015 informal hearing presentation, the March 2015 supplemental statement of the case includes a reference to a VA audiology examination performed on February 17, 2015.  However, the examination report and audiometric results from February 2015 are not of record.  The Veteran has questioned whether they exist.  On remand, the complete examination report and audiometric results from any February 2015 examination must be associated with the claims file.  

The Board does not have jurisdiction to assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, that does not preclude the Board from considering whether referral to the appropriate officials is required. Floyd v. Brown, 9 Vet. App. 88 (1996).  In light of the Veteran's assertions that his service-connected right ear hearing loss disability has markedly interfered with his employment, and findings of significant hearing loss at 6000 Hertz and 8000 Hertz thresholds that are not contemplated by the rating schedule, the Board finds that referral is warranted in this case.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the results of any audiometric testing performed by VA, or under contract with VA, during audiology diagnostic testing in February 2015.  Specifically, the Board is seeking the pure tone thresholds in decibels and speech recognition scores recorded during testing on February 17, 2015.  If it is determined that those records are not available, do not exist, or cannot be obtained and further attempts to obtain them would be futile, a formal finding of unavailability is required.  The Veteran should be informed and provided the opportunity to submit evidence.  

2.  Schedule the Veteran for a VA audiology examination to address the current nature and severity of service-connected right ear hearing loss.  The examination should include puretone thresholds and Maryland CNC testing.

3.  Then, refer the Veteran's claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of entitlement to a compensable rating for right ear hearing loss, on an extraschedular basis.  38 C.F.R. § 3.321(b)(1) (2015).

4.  Then, after ensuring compliance with each of the above instructions, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

